PER CURIAM.
Upon the demand of the Governor of the state of Michigan, the Governor of this state issued his warrant for the rendition of Alex E. Georgian as a fugitive from justice. A writ of habeas corpus issued by the district court of Plennepin county was discharged by that court. The relator appealed to this court, and the cause was submitted on an agreed statement of facts.
It is claimed that the complaint on which the Michigan warrant was issued is defective in that it was not properly sworn to, but an inspection of the authenticated copy annexed to the requisition shows this claim to be unfounded. That a warrant issued on such a complaint is a sufficient basis for the requisition was decided in State ex rel. v. Sheriff of Hennepin County, 148 Minn. 484, 181 N. W. 640.
The question as to the guilt or innocence of the accused cannot be inquired into on this proceeding. Neither can the claim that the Michigan statute is unconstitutional.
It appears that the accused was in Michigan at the time of the commission of the alleged offense and is now in this state, that the proceedings to charge him with the offense are regular and sufficient in form, and that *541the Governor’s warrant directing the sheriff of Hennepin county to deliver him ■ to the agent of t'he state- of Michigan was duly issued. The stay directed 'by the Governor to allow a hearing on a writ of habeas corpus did not vitiate the warrant. The order discharging the writ is affirmed.